DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
	This Action is responsive to the Reply filed on 27 July 2022 (“Reply”).  As directed in the Reply:
	Claims 1, 3, 18, 19, 22, 23, 25, 26, 27, 29-31 have been amended;
	no claims have been cancelled; and 
	Claim 32 has been added.  
Thus, Claims 1-32 are presently pending in this application, with Claims 6-10, 12, and 13 having been previously withdrawn from consideration; Claim 4 is also withdrawn, for the reasons below.
	Applicant’s amendment to the drawings, Abstract (but see below), Title, Specification (but see below), and Claims 23, 30, and 31 are sufficient to overcome the objections from the previous Action and are therefore withdrawn.

Response to Arguments
Applicant's arguments filed in the Reply have been fully considered but they are not fully persuasive.  
Applicant’s arguments with respect to Claims 1-5, 11, and 14-32 have been considered but are mostly moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Next, the Examiner agrees with Applicant: Claim 14 was wrongly withdrawn from consideration in the prior Action, and therefore this Action has not been made final so that Applicant receives a full Action on Claim 14 (37 C.F.R. § 1.104(b)).  The Examiner regrets the oversight.
Now that Claim 4 further limits the subject matter of Claim 1, from which it depends, on the merits it is directed to a non-elected species and has been withdrawn.  More specifically, Claim 4 states, in pertinent part, “wherein each of the plurality of ridges have ridge tip heights that are essentially equal.”  The term “essentially equal” has been specifically defined by Applicant, with exclusive reference to the non-elected species of Figs. 13a-c, at page 9, lines 2-4: “In this context, the term essentially equal means being within 10% of the arithmetic average of the members of the set that are being compared to each other.”  Thus, invocation of the Applicant-defined term “essentially equal” in Claim 4 requires that the claim be directed to the species of Figs. 13a-c, and is therefore directed to non-elected subject matter.
Concerning Castelli, its earliest “utility” filing date is 24 June 2019; its “non-provisional” filing date is 22 June 2020, which is indeed after Applicant’s earliest effective filing date.  Applicant is invited to use the correct nomenclature, so that the record is not unnecessarily blurred.
In the first full paragraph of page 16 of the Reply, Applicant argues that Thompson Smith is not read on by Claim 1, because Claim 1 now recites, among other things, a sealing portion that comprises three or more ridges; Applicant declined to discuss Thompson Smith’s disclosure, particularly how many ridges it discloses, and thus Applicant’s Reply does not meet the requirements of 37 C.F.R. § 1.111.
Applicant continues, in the final paragraph of page 16 of the Reply, addressing Claim 22 and the Action’s treatment of it under sec. 102, opining that the rejection was actually one under sec. 103.  The Examiner disagrees: the statutory basis was sec. 102.  Claim 22 then did not actually claim a step that required the further inclusion of a sealing member of a hemostatic valve, and thus Thompson Smith’s device’s strain relief’s use was literally read on by Claim 22.  Castelli was cited as evidence of the nature of hemostatic valves, and thus that Thompson Smith’s device’s strain relief was capable of forming a seal – that is all the claim then required.  The new version of Claim 22 has been treated as reciting a manipulative step of certain structures, and therefore the analysis, and the rejection, is different (see below).
In the third full paragraph on page 17 of the Reply, Applicant argues that Ring relates to connectors and not hubs, which Applicant asserts means there is no motivation to combine Ring’s teachings with that of Thompson Smith.  Ring describes elements 112, 114 as “strain relief elements” ([0052]), which makes Ring’s disclosure quite relevant to Applicant’s claims and Thompson Smith.  Applicant should also note that a “hub” is a type of connector to a person of ordinary skill in the art, and thus Applicant’s assertion, that they are unrelated types of devices, is unfounded.
In the last paragraph of page 17 of the Reply, Applicant asserts that Castelli’s device’s outer catheter hub 2395 does not have “a side port in fluid communication with the outer catheter lumen.”  Applicant’s attention is directed to Fig. 23, element 2396, and [0074]: “The hub 2394 of the introducer sheath 2395 includes a hemostasis valve therein as well as a flush port 2396.”   The Examiner thus disagrees with Applicant’s reading of Castelli’s disclosure, as it clearly states the opposite of Applicant’s assertion.
In the fourth full paragraph on page 18 of the Reply, Applicant argues that, “. . . the sealing portion (raised ring 177) of the anchoring strain relief member 170 in Castelli combined with Ring is not engaged by the sealing member of a hemostatic valve to form a fluid tight seal.”  The claim language at issue here, in Claim 28, is, “wherein the sealing portion of the anchoring strain relief member can be engaged by the sealing member of the hemostatic valve to form a fluid tight seal” (emphasis added), and thus the claim does not require formation of a fluid tight seal, nor does Claim 28 specify the conditions under which such a seal is formed – it only requires the capability of forming that seal.  Thus, Castelli’s strain relief member can merely abut up against the proximal face of the valve element to form a seal, for one example, and is therefore fully capable of doing so.

Specification
The Reply is objected to under 37 C.F.R. § 1.121(c)(1), because the claim listing did not begin on a separate sheet; the first page of the claim listing includes another part of the amendment, namely, a paragraph of additional text (“The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.”).  The claims have been entered as a courtesy to Applicant and in view of the non-final nature of this Action.
The abstract of the disclosure is objected to because it was not presented in the Reply with markings as required by 37 C.F.R. § 1.121(b)(2).  Applicant is required to supply a marked-up copy in the next Reply, on a separate sheet as otherwise required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the recitation of “three” ridges in Claim 1, and the recitation of “5” ridges in Claim 18.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities: at lines 11-12, “and wherein the plurality of ridges each have a ridge tip and a ridge height” has already been recited in the claim and is therefore redundant.  Appropriate correction is required.
	Claim 2, “wherein the sealing portion has no taper” in accurate with respect to the elected species, because the rounded portions of the notches are tapers; the clause has been treated as “a set of the ridge tips have no taper” as stated in Claim 1.

Claim Interpretation
	Claim 27 states, in pertinent part:

. . . if the sealing portion comprises a plurality of ridges, then a set of the ridge tips have no taper, a reverse taper, or no more than a 5 degree forward taper in a proximal to distal direction . . . .

(emphasis added) This clause does not limit the claim, because it makes entirely optional the inclusion, within the scope of the claim, of more than a single ridge, which is the condition precedent for the balance of the clause’s limitations.  See M.P.E.P. § 2111.04 (“Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”).  The foregoing claim term does not concern the optional performance of a step or a function, but merely presents an optional structural feature, and therefore the discussion in M.P.E.P. § 2111.04 of apparatus claims being limited by optional terms does not apply here.  Claim 28 has been treated as not including the entire clause.

	Claim 22 now reads, “The method of claim 21 wherein the sealing portion is sealed against an elastomeric sealing member of a hemostatic valve.”  The claim is being interpreted as reciting a manipulative step, despite not using the gerund verb form.

Claim Rejections - 35 USC § 112
Claims 19 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The current form of Claim 19 does not make sense.  The claim has been treated as reading, in pertinent part, “wherein a linear density of the plurality of ridges [[have]] having a ridge height is from 0.2-5 per mm.”
	In Claim 26, line 2, “the Y-branch” lacks a positive antecedent basis; it has been treated as reciting a “side port,” which finds an antecedent in Claim 23, from which Claim 26 depends.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 5, 11, 15-22, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Publ. No. 2019/0015644, by Thompson Smith et al. (“Thompson Smith”).
	Thompson Smith describes a medical catheter as claimed by Applicant, as follows and with reference to an annotated copy of its Fig. 1D, below (“AnnFig”).


	Claim 1: A medical catheter (100) having a proximal end (bottom of Fig. 1A) and a distal end (near 100 in Fig. 1A), the catheter comprising 
	a catheter shaft (Fig. 1D: 121) having a catheter lumen (Fig. 1D: 122), a catheter inner surface (phantom line in AnnFig, right side), and a catheter outer surface separated from the catheter inner surface by a catheter wall thickness (id.), 
	a hub (AnnFig) attached to the proximal end of the catheter shaft (shaft 121 extends into the hub as shown in AnnFig), and
	an anchoring strain relief member (ASRM, AnnFig) distal to the hub, joined to the catheter outer surface ([0034]:” A distal portion 120 is coupled to the proximal portion 110 comprising a dilator shaft.”), and comprising a sealing portion (SP, AnnFig) that comprises three or more ridges (ridges, AnnFig; the portions of the device longitudinally proximal and distal to each notch is also a “ridge”), each ridge having a ridge tip (located at the end of each lead line in AnnFig) and a ridge height defined by a distance from the ridge tip to a catheter central axis (each ridge has a height, however defined), the distance being measured perpendicular to the central axis, wherein each ridge forms a flow barrier between the catheter outer surface and the top of the ridge (fluid is unable to flow radially outwardly through the ridge) and wherein the plurality of ridges each have a ridge tip and a ridge height, and a set of the ridge tips have no taper, a reverse taper, or no more than a 5 degree forward taper in a proximal to distal direction (the “set” can be two ridge tips; the right two ridge tips identified above have a taper to each of them as recited in the claim).
	Claim 2: (The medical catheter of claim 1) wherein the sealing portion has no taper (as defined in AnnFig, the right two ridge tips identified above have no taper between them).
	Claim 3: (The medical catheter of claim 1) wherein the sealing portion is free of fluid channels when the sealing portion is in a sealing position with an elastomeric member (to the extent that elected Fig. 8 is free of fluid channels, so is SP in AnnFig; as the “elastomeric member” is not claimed and not otherwise defined, the claim reads on Thompson Smith’s sealing portion when in contact with any portion of an elastomeric member of any configuration, including, for example, a pencil eraser pressed against the sealing portion).
	Claim 5: (The medical catheter of claim 1) wherein the sealing portion has a longitudinal length from 1-10 cm (“[0067] Proximal hub 112, as illustrated in FIG. 4E, includes an outer diameter OD3 of 5.25 mm at its distal end . . .”. From this disclosure, it appears that the sealing portion is approximately 2xOD3, which is thus more than 10 mm = 1 cm).
	Claim 11: (The medical catheter of claim 1) wherein the strain relief member comprises one or more notches (notches, AnnFig) that are positioned such that engagement of a notch by an elastic sealing member of a valve positions a ridge to act as a backstop to proximal movement of the catheter relative to the valve (the Notch is fully capable of positioning the Ridge to prevent proximal movement relative to an unclaimed elastic sealing member of a valve).
	Claim 14: The medical catheter of claim 1 wherein the sealing portion has an essentially constant outer diameter and the plurality of ridges are defined by a plurality of notches in the anchoring strain relief member (Thompson Smith’s sealing portion SP in AnnFig, at the center ridge, has “an essentially constant outer diameter;” the claim does not require that the entirety of the sealing portion have that diameter).
	Claim 15: (The medical catheter of claim 1) wherein the anchoring strain relief member comprises an elastomeric material. ([0066] – HDPE, which may be considered to be elastomeric to some degree; see attached MatWeb technical data of HDPE)
	Claim 16: The medical catheter of claim 1 wherein the ridge heights range from about 0.2 mm to about 3 mm (similar to the analysis of Claim 5, 5.25mm / 2 = 2.625mm).
	Claim 17: The medical catheter of claim 1 wherein differences between the ridge heights of the plurality of ridges and a radius of the catheter outer surface are in a range from about 0.05 mm to about 3 mm (similar to the analysis of Claim 5, 5.25mm / 2 = 2.625mm)
	Claim 19: The medical catheter of claim 1 wherein a linear density of the plurality of ridge heights is from 0.2-5 per mm (claim treated as noted above; similar to the analysis of Claim 5, as the length of Thompson Smith’s sealing portion SP appears to be on the order of 1-10 cm, and there are three ridges, this give a linear density of 0.333 – 3.33 per mm).
	Claim 20: The medical catheter of claim 1 having a diameter of the catheter shaft outer surface from about 0.2 mm to about 3 mm ([0039]:”The distal tubing 121 has . . . an outer diameter OD1 that is equal to about 0.166″ (0.422 cm) along its proximal portion (or proximal length 123), which extends from the proximal hub 112 to adjacent the distal tip 140, as shown in FIG. 1A.”).
	Claim 21: A method for using the medical catheter of claim 1, the method comprising delivering a substance through the catheter ([0056]: “the hybrid dilator 100 may be provided with forward facing ports along, the distal tip 140, to allow for fluid injection when a needle or a guidewire is positioned inside the hybrid dilator 100.”).
	Claim 32: (The medical catheter of claim 1) wherein the medical catheter is operable to maintain engagement with a hemostatic valve at a pull out force of at least 9 N (Thompson Smith’s catheter, when pulled distally relative to an unclaimed, unspecified hemostatic valve, is fully capable of being operable to maintain such engagement).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson Smith as applied to Claim 1 above, and further in view of U.S. Patent App. Publ. No.  2010/0076409, by Ring (“Ring”).
	Thompson Smith describes a catheter substantially as claimed by Applicant; see above.  Thompson Smith describes the ASRM as being formed of HDPE, which may not be considered to be an elastomeric material.  In the event that it is not an elastomeric material, Ring makes up for this difference between Thompson Smith and Claim 15.
	Ring relates to a catheter strain relief and is therefore from an art which is the same or closely related to that of Applicant’s claims and Thompson Smith.  Ring discloses that a strain relief may be formed of an elastomeric material ([0052] “the first and second strain relief elements 112 and 114 are flexible structures formed from materials such as silicone rubber, polyurethane, and other soft polymeric materials, and may include protrusions 156 and 158 or other structures that enhance the physicians [sic] ability to grip the strain relief elements during a surgical procedure.”)
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to form at least part of Thompson Smith’s anchoring strain relief member of an elastomeric material, because Ring teaches doing so in order to enhance the physician’s ability to grip the strain relief elements during a surgical procedure.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson Smith as applied to Claim 1 above, and further in view of U.S. Patent App. Publ. No. 2009/0264866, by Powell (“Powell”).
	Thompson Smith describes a device substantially as claimed by Applicant; see above.  Thompson Smith does not, however, disclose that the plurality of ridge heights is a number from 5-50.
	Powell relates to a catheter and hub having a strain relief and is therefore from an art which is the same as, or very closely analogous to, those of Applicant’s claims and Thompson Smith.  Powell teaches that the strain relief 20 (Fig. 1) may be constructed with five (5) or more notches formed in the body of the strain relief (the Examiner counts 23 in Fig. 1, taken along a single line parallel to the longitudinal axis of the catheter; see below, “Line”), which permits the strain relief to extend longer along the proximal end of the catheter shaft, e.g., for manual manipulation, with a flexibility designed for the use of the device).


	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to form Thompson Smith’s anchoring strain relief member with 5-50 ridges, because Powell teaches doing so in a closely related device, which permits the strain relief to extend longer along the proximal end of the catheter shaft with a flexibility designed for the use of the device)

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson Smith as applied to Claim 1 above, and further in view of U.S. Patent App. Publ. No. 2020/0398026, by Castelli et al. (“Castelli”).
	Thompson Smith describes a device substantially as claimed by Applicant; see above.  Thompson Smith does not, however, disclose that the sealing portion is sealed against an elastomeric sealing member of a hemostatic valve.
	Castelli relates to a catheter with a hub and a strain relief at the proximal end of the catheter, where it meets the hub, and is therefore from an art which is the same as, or very closely related to, those of Applicant’s claims and Thompson Smith. Castelli teaches that the strain relief 170 (Castelli Figs. 21, 24) with its docking ring 177 (Fig. 8A), can be inserted up against and then into the elastomeric sealing member of a hemostatic valve (see Castelli [0039], [0076]: “The valve relief component 2080 is secured or docked onto the raised ring 177 of the strain relief component 170 through an interference fit between the raised ring 177 and the inner surface of the valve relief component 2080.” In the process of pushing Castelli’s component 2080 up against the strain relief 170 to dock them together, when they first touch, Castelli’s sealing portion 177 is sealed against the proximal face of the elastomeric sealing member of the hemostatic valve in component 2080).
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to use Thompson Smith’s device such that the sealing portion is sealed against an elastomeric sealing member of a hemostatic valve, because Castelli teaches doing so in a closely related catheter device in the process of docking the sealing portion of the hub with the hemostatic valve.

Claims 23, 24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Castelli in view of Thompson Smith.
	Castelli describes a method of assembling a nested catheter system substantially as claimed by Applicant.  Because Castelli discloses the claimed structural features in the configuration recited in these claims, it discloses “providing” those structures.
	Claim 23: A method of assembling a nested catheter system comprising 
	providing an outer catheter (Castelli Fig. 23) that comprises:
		an outer catheter hub (Castelli Fig. 23, 2394) and an outer catheter shaft (Castelli Fig. 23, 2395; see Castelli [0074]) comprising an outer catheter lumen (Castelli Fig. 23, sheath 2395 receives catheter 102 therein and therefore has a lumen), an outer catheter inner surface (defining the lumen), and an outer catheter outer surface (Castelli Fig. 23, right side), with the outer catheter hub being connected to the an [sic: the] outer catheter shaft to provide fluid communication between the outer catheter hub and the outer catheter lumen (Castelli Fig. 23, the lumen is in fluid communication with the hub 2394, see [0074]), wherein the outer catheter hub comprises a side port (Castelli Fig. 23, flush port 2396; [0074]: “The hub 2394 of the introducer sheath 2395 includes a hemostasis valve therein as well as a flush port 2396.”) in fluid communication with the outer catheter lumen (flush port 2396 is provided to permit flushing out the catheter, and is therefore in fluid communication with its lumen);
	providing an inner catheter (Castelli Fig. 21, 100) that comprises:
		an inner catheter hub (Castelli Fig. 21, including 112), an anchoring strain relief member (Castelli Fig. 8A, 170), and an inner catheter shaft (Castelli Fig. 21, 102) comprising an inner catheter lumen (110, Castelli Fig. 1) with a central axis, an inner catheter inner surface (defines the lumen 110), and an inner catheter outer surface (see Castelli Fig. 1), with the inner catheter hub being connected to the inner catheter shaft to provide fluid communication between the inner catheter hub and the inner catheter lumen (Castelli Fig. 4, lumen 110 is in fluid communication with proximal portions of the catheter 100 at 104);
	providing a connector (2080, Castelli Figs. 20-23) that comprises a first opening (Castelli Fig. 20, housing a hemostasis valve, [0071]) and an elastomeric sealing member (a hemostasis valve, [0071]), with the sealing member providing a seal across the first opening (id.);
	attaching the connector to the outer catheter hub in fluid communication with the outer catheter lumen and with a second opening between the connector and the outer catheter lumen (see Castelli Fig. 23 showing 2080 inserted into 2394; second opening is the unlabeled flush port in Fig. 20), 
	passing the inner catheter shaft through the first opening and the sealing member and into the outer catheter lumen (see configuration of Castelli Fig. 23), with the connector being in fluid communication through the second opening with an annulus formed between the inner catheter outer surface and the outer catheter inner surface (when in the configuration of Fig. 23, the distal end of sheath 2086 is proximal of the distal end of hub 2394, thus placing the flush port of hub 2080 in fluid communication with the annular space between the outer surface of catheter 102 and the inner surface of sheath 2395), and
	positioning a sealing portion of the strain relief member within the sealing member, with the sealing member pressing against the portion of the strain relief member to establish a seal ([0059]: “The distal end 176 of the strain relief component 170 extends or protrudes from a distal end of the housing 114 of the handle 112 and includes a circumferential bump or raised ring 177 that is configured to mate with a valve relief component.” “The strain relief component 170 is configured to serve as a docking station for the valve relief component when the valve relief component is not disposed over the balloon-expandable prosthesis 101. The valve relief component is secured or docked onto the raised ring 177 of the strain relief component 170 through an interference fit.”).
	Castelli does not, however, disclose that its anchoring strain relief member is sealingly joined to the inner catheter outer surface.
	As discussed above, Thompson Smith discloses that a strain relief member (ASRM, AnnFig), such as Castelli’s strain relief 170 for catheter 102, may be formed such that the strain relief member is sealingly joined to the inner catheter outer surface, which assists in stabilizing the catheter to its hub.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to form Castelli’s catheter system such that its anchoring strain relief member is sealingly joined to the inner catheter outer surface, because Thompson Smith teaches doing so in a substantially similar catheter in order to stabilize the connection between the strain relief and the catheter hub.
	Claim 24: (The method of claim 23) wherein the connector is a hemostatic valve (Castelli Fig. 23, valve 2082; [0076])
	Claim 26: (The method of claim 23) further comprising delivering a fluid through at least one of the inner catheter lumen or the outer catheter lumen through the Y-branch [sic: “side port”] (Castelli, [0074], flushing fluid delivered through side port 2396).
	Claim 27: (The method of claim 23) wherein the strain relief member comprises a sealing portion (Castelli, 170) that comprises one ridge (it is a ridge as shown in Castelli Fig. 4) or a plurality of ridges, each ridge having a ridge tip (radially outermost surface of 170, Castelli Fig. 8A) and a ridge height defined by a distance from the ridge tip to the catheter central axis, the distance being measured perpendicular to the central axis (it has a height), wherein the ridge forms a flow barrier between the inner catheter outer surface and the top of the ridge (fluid is unable to flow radially outwardly through the ridge) and wherein if the sealing portion comprises a plurality of ridges, then a set of the ridge tips have no taper, a reverse taper, or no more than a 5 degree forward taper in a proximal to distal direction (note Claim Interpretation section above and treatment of this clause).

Claims 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Castelli in view of Ring.
	Castelli discloses a catheter system substantially as claimed by Applicant, as follows. 
	Claim 28:	A system comprising a hemostatic valve (Castelli, Fig. 23, hemostatic valve in hub 2394) and a medical catheter (Castelli, Fig. 1, 100) comprising an anchoring strain relief member (Castelli, Fig. 8A, 170) having a sealing portion ([0059]: “The distal end 176 of the strain relief component 170 extends or protrudes from a distal end of the housing 114 of the handle 112 and includes a circumferential bump or raised ring 177 that is configured to mate with a valve relief component.” “The strain relief component 170 is configured to serve as a docking station for the valve relief component when the valve relief component is not disposed over the balloon-expandable prosthesis 101. The valve relief component is secured or docked onto the raised ring 177 of the strain relief component 170 through an interference fit.”), wherein the hemostatic valve comprises a connector (Castelli, Fig. 23, 2080) and a sealing member (valve within 2080, Castelli [0074]), wherein the sealing portion of the anchoring strain relief member can be engaged by the sealing member of the hemostatic valve to form a fluid tight seal (Castelli [0059]).
	Castelli does not, however, disclose that its anchoring strain relief member comprises an elastomeric polymer.
	Ring relates to a catheter strain relief and is therefore from an art which is the same or closely related to that of Applicant’s claims and Castelli.  Ring discloses that a strain relief may be formed of an elastomeric material (Ring [0052] “the first and second strain relief elements 112 and 114 are flexible structures formed from materials such as silicone rubber, polyurethane, and other soft polymeric materials, and may include protrusions 156 and 158 or other structures that enhance the physicians [sic] ability to grip the strain relief elements during a surgical procedure.”)
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to form at least part of Castelli’s anchoring strain relief member of an elastomeric material, because Ring teaches doing so in order to enhance the physician’s ability to grip the strain relief elements during a surgical procedure.
	Claim 30: (The system of claim 28) further comprising a second catheter (Castelli Fig. 23, sheath extending to the right side) comprising an outer catheter hub (Castelli Fig. 23, 2394) with a connector (Castelli Fig. 23, proximal side, including valve) and an outer catheter shaft (Castelli Fig. 23, 2395) having an outer catheter lumen (through which catheter 102 extends, Castelli Fig. 1), wherein the outer catheter hub is configured to engage the connector of the hemostatic valve (Castelli Fig. 23, 2080) and wherein the outer catheter lumen has a dimension allowing for the passage of the medical catheter shaft (catheter shaft 102 extends through sheath 2395 Castelli Figs. 21, 23).

Claims 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Castelli and Ring as applied to Claim 28, and further in view of Thompson Smith.
	Castelli (together with Ring) discloses the subject matter of Claim 29 substantially as claimed by Applicant, as follows.
	Claim 29: (The system of claim 28) wherein the medical catheter has a proximal end (Castelli Fig. 4, near 104) and a distal end (Castelli Fig. 1, 106), the catheter comprising 
	a catheter shaft having a catheter lumen (Castelli Fig. 1, 110), a catheter central axis, a catheter inner surface (defining the lumen), and a catheter outer surface separated from the catheter inner surface by a catheter wall thickness (see Castelli Fig. 1), 
	a hub (including 112, Castelli Fig. 1) attached to the proximal end of the catheter shaft, and
	the anchoring strain relief member is distal to the hub (170 is distal of the hub components, see Castelli Fig. 4).
	Castelli and Ring together do not, however, disclose that the sealing portion comprises a plurality of ridges that each have a ridge tip that has a ridge height as defined by a distance from the ridge tip to the catheter central axis, the distance being perpendicular to the central axis, and the anchoring strain relief member is sealingly joined to the catheter outer surface (Claim 29), or that the sealing portion comprising a plurality of ridges engages the sealing member of the hemostatic valve in a fluid tight seal at a sealing zone with a length along the catheter surface of at least about 0.1 mm wherein each ridge forms a flow barrier between the catheter outer surface and the top of the ridge and wherein and has a ridge tip and a ridge height, such that a set of the ridge tips have no taper, a reverse taper, or no more than a 5 degree forward taper in a proximal to distal direction (Claim 31).
	As discussed above with respect to AnnFig, Thompson Smith teaches providing a strain relief member for a catheter proximal end which includes a plurality of ridges that each have a ridge tip that has a ridge height as defined by a distance from the ridge tip to the catheter central axis, the distance being perpendicular to the central axis, to provide additional flexibility at the strain relief, and that the anchoring strain relief member can be sealingly joined to the catheter outer surface, in order to assist in stabilizing the catheter to its hub.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to form at least part of Castelli/Ring’s anchoring strain relief member with a plurality of ridges that each have a ridge tip that has a ridge height as defined by a distance from the ridge tip to the catheter central axis, the distance being perpendicular to the central axis, and that the anchoring strain relief member can be sealingly joined to the catheter outer surface, in order to assist in stabilizing the catheter to its hub, and because Thompson Smith teaches doing so to provide additional flexibility at the strain relief and to assist in stabilizing the catheter to its hub.
	Thompson Smith also teaches providing the sealing portion (ASRP, AnnFig) such that it comprises a plurality of ridges (Ridges, AnnFig) engages the sealing member of the hemostatic valve in a fluid tight seal at a sealing zone with a length along the catheter surface of at least about 0.1 mm wherein each ridge forms a flow barrier between the catheter outer surface and the top of the ridge (fluid is unable to flow radially outwardly through the ridge) and has a ridge tip and a ridge height (both Castelli’s and Thompson Smith’s ridges have a tip and a height), such that a set of the ridge tips have no taper, a reverse taper, or no more than a 5 degree forward taper in a proximal to distal direction (Thompson Smith’s ridges appear to have no taper, see above).
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to form at least part of Castelli/Ring’s catheter system such that the sealing portion that comprises a plurality of ridges engages the sealing member of the hemostatic valve in a fluid tight seal at a sealing zone with a length along the catheter surface of at least about 0.1 mm wherein each ridge forms a flow barrier between the catheter outer surface and the top of the ridge and wherein and has a ridge tip and a ridge height, such that a set of the ridge tips have no taper, a reverse taper, or no more than a 5 degree forward taper in a proximal to distal direction, because Thompson Smith teaches doing so in a similar catheter system and strain relief in order to provide better flexibility to the strain relief, and in so constructing Castelli/Ring’s catheter system with these ridges, will result in the claimed sealing function.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Castelli and Thompson Smith as applied to Claim 24 above, and further in view of U.S. Patent No. 4,723,550, granted to Bales et al. (“Bales”).
Castelli and Thompson Smith together describe a method substantially as claimed by Applicant; see above concerning Claim 24.  They do not, however, expressly describe that the hemostatic valve is a Tuohy-Borst Adapter with a side opening.
	Bales relates to hemostatic catheter valves and is therefore from an art which is the same or closely analogous to that of Castelli.  Bales teaches that such a hemostatic catheter valve 10 can be made adjustable, i.e., to be a Tuohy-Borst Adapter, via knob 34, and with a side opening 36, to permit the practitioner to tailor the amount of pressure the seal provides and to permit fluid access to the exterior of the catheter shaft.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to form Castelli/Ring’s catheter system’s hemostatic valve as a Tuohy-Borst Adapter with a side opening, because Bales teaches doing so in order to permit the practitioner to tailor the amount of pressure the seal provides and to permit fluid access to the exterior of the catheter shaft.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as relating generally to strain relief elements for the proximal end of a catheter at a hub.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783 



/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        09/23/2022